 


116 HRES 208 EH: Providing for consideration of the concurrent resolution (H. Con. Res. 24) expressing the sense of Congress that the report of Special Counsel Mueller should be made available to the public and to Congress, and providing for proceedings during the period from March 15, 2019, through March 22, 2019.
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 208 
In the House of Representatives, U. S., 
 
March 13, 2019 
 
RESOLUTION 
Providing for consideration of the concurrent resolution (H. Con. Res. 24) expressing the sense of Congress that the report of Special Counsel Mueller should be made available to the public and to Congress, and providing for proceedings during the period from March 15, 2019, through March 22, 2019. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the concurrent resolution (H. Con. Res. 24) expressing the sense of Congress that the report of Special Counsel Mueller should be made available to the public and to Congress. All points of order against consideration of the concurrent resolution are waived. The amendments to the concurrent resolution and the preamble printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The concurrent resolution, as amended, shall be considered as read. All points of order against provisions in the concurrent resolution, as amended, are waived. The previous question shall be considered as ordered on the concurrent resolution and preamble, as amended, to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary.  2.On any legislative day during the period from March 15, 2019, through March 22, 2019— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and  (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.  
3.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 2 of this resolution as though under clause 8(a) of rule I.   Cheryl L. Johnson,Clerk. 